                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JEFFREY ADAMS, et al.,

                      Plaintiffs,

       v.                                            Civil Action 2:18-cv-386
                                                     Judge Michael H. Watson
                                                     Magistrate Judge Jolson
ADELINA BUONI, et al.,


                      Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Leave to File Second Amended

Complaint (Doc. 30). For the reasons that follow, the Court GRANTS the Motion.

I.     BACKGROUND

       In broad strokes, Plaintiffs initiated this lawsuit to recover $100,000 in funds loaned to

Defendant Adelina Buoni to fund equipment purchases and operations of a landscape company,

Urban Landscape and Tree Specialist, LLC (“Urban Landscape”), which was to be operated by

Defendant Buoni and Plaintiffs’ son, Jason Adams. (See Doc. 6). Defendants deny liability to

repay the loaned funds and further deny that any of the funds allegedly transferred or delivered to

Defendants by Plaintiffs constituted loan proceeds.       (Doc. 9).   Relevant here, Defendants

additionally deny that any funds were transferred, delivered, or loaned to Defendant Buoni in her

individual capacity. (Id.) For their part, Defendants have filed a third-party complaint against

Jason Adams, claiming he indemnified Urban Landscape and Defendant Buoni. (Id. at 3).

Defendants also allege that Jason Adams illegally converted substantial sums of money owned

by or belonging to Urban Landscape for his own use. (Id.)
       In an effort to follow the money, Plaintiffs have sought discovery about not only Urban

Landscape’s financial history but also Defendant Buoni’s.           (See, e.g., Doc. 32, Ex. A).

Defendants have refused, asserting that such information is irrelevant. (See Doc. 32 at 1).

       On November 13, 2018, Plaintiff filed the instant Motion, seeking to add a veil-piercing

claim against Defendant Buoni. (Doc. 30) (seeking leave to allege that “[b]y her conduct and

failure to respect the separation between the Company’s assets and her personal assets, Plaintiffs

may pierce the corporate veil and hold Buoni personally liable for the Company’s obligation to

repay the loans made by Plaintiffs to the Company.”). Defendants filed an opposition (Doc. 31),

and Plaintiffs filed a Reply. (Doc. 32). Thus, the matter is ripe for consideration.

II.    STANDARD OF REVIEW

       Trial courts enjoy broad discretion in deciding motions for leave to amend. See Gen.

Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). When a party seeks leave of

court to amend a pleading, “[t]he court should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a)(2). This rule “reinforce[s] the principle that cases ‘should be tried on their

merits rather than the technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936

(6th Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). In

interpreting this Rule, “[i]t should be emphasized that the case law in this Circuit manifests

liberality in allowing amendments to a complaint.” Parchman v. SLM Corp., 896 F.3d 728, 736

(6th Cir. 2018) (citation and internal quotation marks omitted).

       In the absence of any apparent or declared reason—such as undue delay, bad faith
       or dilatory motive on the part of the movant, repeated failure to cure deficiencies
       by amendments previously allowed, undue prejudice to the opposing party by
       virtue of allowance of the amendment, futility of amendment, etc.—the leave
       sought should, as the rules require, be “freely given.”

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640–41 (6th Cir. 2018) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).
       However, “[o]nce a pleading deadline has passed, litigants must meet the higher

threshold for modifying a scheduling order found in Rule 16(b).” Shane v. Bunzl Distribution

USA, Inc., 275 F. App’x 535, 536 (6th Cir. 2008) (citing Leary v. Daeschner, 349 F.3d 888, 906–

07 (6th Cir. 2003)). “[T]he touchstone of the good cause inquiry under Rule 16(b) is whether the

moving party acted diligently in attempting to meet the deadline set forth in the pretrial order.”

Permasteelisa CS Corp. v. Airolite Co., LLC, No. 2:06-cv-0569, 2007 WL 1683668, at *2 (S.D.

Ohio June 8, 2007). The Court must also consider “the potential prejudice to the nonmovant.”

Leary, 349 F.3d at 909. Because the deadline for amending the pleadings has passed (see Doc.

20), the Court considers both Rules 15 and 16.

III.   DISCUSSION

       Plaintiffs seek leave of Court to file a Second Amended Complaint to include a veil-

piercing claim. (See generally Docs. 30, 32). In support, Plaintiffs explain:

       During the discovery process, Plaintiffs made several requests that related to
       allegations against Defendant Adele Buoni and her alleged liability for the
       obligations of Defendant Urban Landscape & Tree Specialist, LLC, n/k/a
       Adelina, LLC. Defendants refused to provide discovery on those claims, saying
       the issues of personal liability were irrelevant under the sole claim for relief,
       Breach of Contract. Plaintiffs’ proposed amendment incorporates allegations of
       personal liability based on the theory of alter ego and provides for veil piercing
       remedies.

(Doc. 30 at 2). Plaintiffs go on to note that “Defendant Buoni is the sole member of Urban

Landscape and has had control of the Company’s assets since inception,” and            “[r]ecords

obtained from the Ohio Bureau of Motor Vehicles show that Defendant Buoni transferred

Company vehicles into her personal name and then to third parties.” (Id.). Plaintiffs assert that

this “failure to respect the separation between the Company’s assets and her personal assets”

supports the addition of the veil-piercing claim. (See id.).

       Defendants disagree. According to them, Plaintiffs have failed to explain the delay,
which is fatal to the Motion. Defendants also contend that they “will be unfairly prejudiced by

having to respond to the second amended complaint, conduct additional discovery in very short

period of time, and prepare to meet the dispositive motion deadline on February 1, 2019.” (Doc.

31 at 2).

        In reply, Plaintiffs emphasize that they have not delayed in bringing their claim. Instead,

they “seek to cure a problem first raised by Defendants in their letter of September 18, 2018,”

when Defendants averred that Plaintiffs’ discovery requests were irrelevant because Plaintiff had

not plead a veil-piercing claim against Defendant Buoni. (Doc. 32 at 1). Thus, Plaintiffs argue,

they promptly moved for leave to amend.

        Based on these representations, it appears that Plaintiffs pursued discovery with

reasonable diligence, but did not learn of the need to bring a veil-piercing claim until after the

deadline to amend had passed. The Court finds that this is sufficient to establish good cause

under the circumstances of this case. See Permasteelisa CS Corp, 2007 WL 1683668, at *2

(“[T]he touchstone of the good cause inquiry under Rule 16(b) is whether the moving party acted

diligently in attempting to meet the deadline set forth in the pretrial order.”).

        The Court further finds that Defendants will not suffer prejudice as a result of granting

Plaintiffs’ Motion.    The case is still relatively young, discovery is not yet closed, and no

dispositive motions have been filed. Cf. Salyers v. City of Portsmouth, 534 F. App’x 454, 461

(6th Cir. 2013) (“[A] party prejudices his opponent by missing the trial court’s scheduled

deadlines and waiting until after summary judgment motions are filed before introducing entirely

new legal theories.” (citing Priddy v. Edelman, 883 F.2d 438, 446–47 (6th Cir. 1989))).

Moreover, the discovery required for Plaintiffs to pursue their veil-piercing claim is relatively

slim, and Defendants are already on notice as to what to expect. In fact, Plaintiffs already have
propounded their discovery requests on this claim. (See Doc. 32, Ex. A). Additionally, the

Court will consider extending the scheduling deadlines in this matter, allaying Defendants’

concern of not having enough time to prepare a dispositive motion. (See Doc. 31 at 2). In sum,

Plaintiffs have satisfied the Rule 16(b) good cause standard.

         Next, the Court turns to the Rule 15 analysis. In light of the Rules’ liberal policy in favor

of amendment and the Sixth Circuit’s direction “that cases should be tried on their merits rather

than the technicalities of pleadings,” Inge, 388 F.3d at 936 (citation and internal quotation marks

omitted), the Court will grant Plaintiffs’ Motion. As noted above, the case is still in its early

stages, discovery is not yet closed, and no dispositive motions have been filed. Further, there is

no evidence of bad faith or undue delay on the part of Plaintiffs. Therefore, Plaintiffs’ proposed

amendment complies with Rule 15(a)(2), and none of the factors counseling against amendment

apply.

IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion for Leave to File

Second Amended Complaint (Doc. 18). The Clerk is DIRECTED to file Doc. 30, Ex. A as the

Second Amended Complaint. In addition, the parties are DIRECTED to meet and confer within

the next seven (7) days as to whether the scheduling order in this case should be amended.

         IT IS SO ORDERED.



Date: December 14, 2018                                /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE
